19-01058-scc        Doc 8      Filed 06/26/19         Entered 06/26/19 12:21:32             Main Document
                                                     Pg 1 of 2


Beth E. Levine, Esq.
Andrew W. Caine, Esq. (admitted pro hac vice)
Jason S. Pomerantz, Esq. (admitted pro hac vice)
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, New York 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
Email: blevine@pszjlaw.com
        acaine@pszjlaw.com
        jspomerantz@pszjlaw.com

Counsel to Plaintiff Runway Liquidation, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                                       Chapter 11
                                                                 1
RUNWAY LIQUIDATION HOLDINGS, LLC, et al.,
                                                                       Case No. 17-10466 (SCC)
                                   Debtors.
                                                                       (Jointly Administered)


RUNWAY LIQUIDATION, LLC,
                                                                       Adv. Proc. No. 19-01058 (SCC)
                                   Plaintiff,

         v.

QUBIT INC.,

                                   Defendant.


         STIPULATION FURTHER EXTENDING TIME TO ANSWER COMPLAINT

         Plaintiff, Runway Liquidation, LLC (“Plaintiff”) and defendant, Qubit Inc.

(“Defendant”), by and through their undersigned attorneys, hereby stipulate and agree as follows:



1
 A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
Effective Date Debtor’s federal tax identification number include: Runway Liquidation Holdings, LLC (6857);
Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC
(9200); and MMH Liquidation, LLC (3854).


DOCS_NY:38976.4 08467/001
19-01058-scc        Doc 8   Filed 06/26/19    Entered 06/26/19 12:21:32          Main Document
                                             Pg 2 of 2


        WHEREAS, on February 26, 2019, Plaintiff filed a complaint (the “Complaint”) against

Defendant;

        WHEREAS, the summons (the “Summons”) was issued on February 27, 2019; and

        WHEREAS, on March 8, 2019, Defendant was served with the Summons and Complaint;

        WHEREAS, the parties previously entered into a stipulation to further extend the

deadline for Defendant to answer the Complaint through June 26, 2019 [Docket No.7]; and

        WHEREAS, the parties are currently negotiating in good faith to settle this adversary

proceeding.

        The parties hereby stipulate and agree to the matters set forth below:

        1.       The time by which Defendant is required to answer the Complaint is further

extended through and including July 17, 2019.

 Dated: June 26, 2019                                 Dated: June 25, 2019

 PACHULSKI STANG ZIEHL & JONES LLP                    MARKSDIPALERMO PLLC
 Counsel to Plaintiff, Runway Liquidation, LLC        Counsel for Qubit Inc.


 By:     /s/ Beth E. Levine                           By: /s/ Adam N. Love
       Beth E. Levine, Esq.                               Adam N. Love, Esq.
       Andrew W. Caine, Esq. (admitted                    485 Madison Avenue, 16th Floor
            pro hac vice)                                 New York, NY 10022
       Jason S. Pomerantz, Esq. (admitted                 Tel: (212) 370-4477
            pro hac vice)                                 Fax: (212) 588-0471
       780 Third Avenue, 34th Floor                       Email: alove@marksdipalermo.com
       New York, NY 10017
       Tel.: (212) 561-7700
       Fax: (212) 561-7777
       Email: blevine@pszjlaw.com
               acaine@pszjlaw.com
               jspomerantz@pszjlaw.com




DOCS_NY:38976.4 08467/001
